McMurray, Presiding Judge.
Defendant was indicted, tried and convicted for the offenses of burglary; aggravated assault upon police officers attempting to-arrest him, said assault being with a shotgun, a deadly weapon; and possession of a firearm during the commission of a crime. He was sentenced to serve a term of 15 years for burglary; 10 years for aggravated assault to run consecutively to the 15- year sentence; and 5 years for possession of a firearm during commission of a crime, to run consecutively to the 10-year sentence for aggravated assault, a total of 30 years. Defendant’s motion for new trial was filed, heard and denied and he appeals, filing an affidavit in forma pauperis. Held:
Defendant’s counsel, by brief and enumeration of error, contends he can find “no errors for the basis of an appeal.” Accordingly, there is nothing for this court to review, and we must affirm the judgment.

Judgment affirmed.


Smith and Banke, JJ., concur.